Case 16-27101-CMG      Doc 60     Filed 10/26/18 Entered 10/26/18 10:50:37   Desc Main
                                 Document      Page 1 of 3




       47562
       MORTON & CRAIG, LLC
       110 Marter Avenue
       Suite 301
       Moorestown, NJ 08057
       Attorney for Hyundai Lease Titling Trust
       JM5630___________________________

                                                        UNITED STATES
                                                        BANKRUPTCY COURT FOR
                                                        THE DISTRICT OF NEW
                                                        JERSEY
       IN RE:
         RICHARD RALPH CIARELLI                         CHAPTER 13
         LINDA CIARELLI                                 CASE NO: 16-27101(CMG)
                                                        HEARING DATE: 11-19-2018

                                                        NOTICE OF MOTION OF
                                                        HYUNDAI LEASE TITLING
                                                        TRUST TO MODIFY THE
                                                        AUTOMATIC STAY AND
                                                        CO-DEBTOR STAY
                 To:
                        Richard and Linda Ciarelli
                        20 Buckingham Drive
                        Ocean, NJ 07712
                        Debtor

                        Douglas Ciarelli
                        20 Buckingham Drive
                        Ocean, NJ 07712
                        Non-bankrupt co-debtor

                        Eugene D. Roth, Esq.
                        Valley Pk. East
                        2520 Hwy 35, Suite 307
                        Manasquan, NJ 08736
                        Attorney for the debtor


                        CONTINUED
Case 16-27101-CMG      Doc 60      Filed 10/26/18 Entered 10/26/18 10:50:37                  Desc Main
                                  Document      Page 2 of 3


                        Albert Russo
                        Standing Chapter 13 Trustee
                        CN 4853
                        Trenton, NJ 08650-4853
                        Trustee


           John R. Morton, Jr., Esquire, attorney for Hyundai Lease Titling Trust, has filed

        papers with the Court for relief from the automatic stay and co-debtor stay as to the non-

        bankrupt co-debtor, Douglas Ciarelli, to permit Hyundai Lease Titling Trust to repossess

        and sell the motor vehicle(s) described in the attached pleadings. Your rights may be

        affected. You should read these papers carefully and discuss them with your

        attorney, if you have one in this bankruptcy case. If you do not have an attorney,

        you may wish to consult with one. If you do not want the Court to grant the relief

        sought, or if you want the Court to consider your views on the motion, then no later than

        seven (7) days before the hearing date, you or your attorney must:

                File with the Court a written request for a hearing (or, if the Court requires a

        written response, an answer, explaining your position) at:

                United States Bankruptcy Court
                402 E. State Street
                Trenton, NJ 08608


                If you mail your (request) (response) to the Court for filing, you must mail it

        early enough so the Court will receive it on or before the date stated above.

                You must also mail a copy to:

                John R. Morton, Jr., Esquire
                110 Marter Avenue, Suite 301
                Moorestown, NJ 08057
Case 16-27101-CMG        Doc 60    Filed 10/26/18 Entered 10/26/18 10:50:37                   Desc Main
                                  Document      Page 3 of 3



           Attend the hearing scheduled to be held on November 19, 2018 at 9 a.m. in

        Courtroom #3, United States Bankruptcy Court, 402 E. State Street, Trenton, New

        Jersey, 08608.

                TAKE FURTHER NOTICE that the facts movant relies upon, as set forth on the

        accompanying certification, and the basis for relief from the automatic stay, do not

        present complicated questions of fact or unique questions of law, it is hereby submitted

        that no brief is necessary in the Court’s consideration of the within Motion, and TAKE

        FURTHER NOTICE that oral argument is hereby not requested.



        If you or your attorney do not take these steps, the Court may decide that you do not

        oppose the relief sought in the motion and may enter an order granting that relief.



        Date:   10-25-2018                       /s/ John R. Morton, Jr. Esquire
                                                 John R. Morton, Jr., Esquire
                                                 Attorney for Hyundai Lease Titling Trust
